t cc no united_states tax_court karen y nielsen petitioner v commissioner of internal revenue respondent docket no filed date p’s residential property was condemned by the state of south dakota for purposes of a federally aided highway construction_project in settlement of the ensuing condemnation proceedings p received dollar_figure subsequently p and the state became involved in negotiations and litigation regarding p’s entitlement under the uniform relocation assistance and real_property acquisition policies act of publaw_91_ 84_stat_1894 relocation act to additional sums enabling her to purchase a comparable replacement dwelling this suit was settled for dollar_figure p relying on a provision of the relocation act exempting payments thereunder from income reported no capital_gain on the disposition of her home r determined a deficiency for taxes attributable to the amount by which the dollar_figure payment to petitioner exceeded her basis in the property taken held the dollar_figure received by p in condemnation of her residence is not exempted from taxation by the relocation act -- - richard hopewell for petitioner albert b kerkhove for respondent opinion nims judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year in the amount of dollar_figure the sole issue for decision is whether proceeds received by petitioner from the condemnation of her residence are subject_to taxation as capital_gain to the extent that they exceeded her basis in the property unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference background karen y nielsen formerly known as karen y mundt resided in sioux falls south dakota at the time of filing her petition in this case more than year prior to petitioner had obtained title to a home located pincite north cliff avenue in sioux falls this residence had previously been a church and contained approximately big_number square feet with rooms her cost_basis in the property was dollar_figure during the state of south dakota acting through the south dakota department of transportation and the south dakota transportation commission contacted petitioner and informed her that acquisition of her property would be necessary for purposes of a federally aided highway construction_project the state then initiated civil condemnation proceedings in may of by filing a petition and declaration of taking with a south dakota trial_court in june of a relocation agent for the state clayton r sonnenschein inspected petitioner’s property and met with petitioner’s attorneys to discuss the federal relocation assistance program he also provided a brochure explaining the program entitled south dakota relocation assistance brochure your rights and benefits as a displaced person under the federal relocation assistance program the brochure indicated that displaced persons might be eligible for moving cost reimbursement and for replacement housing payments for homeowners of days or more the replacement housing payment was defined as a purchase supplement which included the price differential between the cost of a replacement dwelling and the acquisition_cost of the displacement dwelling increased mortgage q4e- interest costs and incidental_expenses the brochure further specified that the replacement housing payment or purchase supplement was an amount in addition to the fair_market_value of your property on date petitioner and the state executed a stipulation for settlement and for entry of judgment in condemnation in which they agreed to settle the pending condemnation action as follows purchase of the entire lot and house is agreed in the amount of dollar_figure inclusive of deposit in court defendant will provide a deed for said transfer possession by the state will be arranged by the parties in determining relocation assistance relocation assistance is separate and apart from this agreed compensation and is treated as a separate proceeding pursuant to this stipulation the court entered a judgment in condemnation granting the state’s petition and providing in relevant part it is further ordered adjudged and decreed that the defendants have deficiency judgment against the state of south dakota for the difference between dollar_figure determined as just compensation and dollar_figure having been deposited with the court for_the_use_of the defendants being in the ammount sic of dollar_figure it is further ordered adjudged and decreed that possession by the state will be arranged by the parties in determining relocation assistance --- - it is further ordered adjudged and decreed that relocation assistance is separate and apart from this agreed compensation and is treated as a separate proceeding shortly thereafter on date the state delivered to petitioner a relocation assistance written offer based on relocation agent sonnenschein’s previous inspection of petitioner’s property having concluded that the actual living space in petitioner’s home consisted of approximately big_number square feet sonnenschein had researched the real_estate market for similar residences and had determined that the price of a comparable replacement would be dollar_figure given that the amount already awarded to petitioner in the condemnation action exceeded this figure the relocation assistance offer stated a replacement housing payment supplement s dollar_figure comparable replacement dollar_figure displacement property dollar_figure difference-supplement rhp s dollar_figure b incidental_expenses estimated at dollar_figure claim to be based on actual allowable expenses cc moving expense payment actual reasonable necessary cost to move self-move based on departments room county schedule rooms dollar_figure moving option taken by early november petitioner had received payments from the state totaling dollar_figure and had authorized the trial_court to enter a satisfaction of judgment in the condemnation action a warranty deed conveying petitioner’s property to the state was recorded on date in december of petitioner’s husband provided relocation agent sonnenschein with a floor_plan of the north cliff property which indicated that a portion greater than big_number square feet was being utilized as living space sonnenschein then revisited the property and prepared a revised relocation assistance offer using residences comparable to a home of approximately big_number square feet the amended offer reflected that the cost of a comparable replacement would be dollar_figure and that after subtraction of the dollar_figure paid for the displacement property the replacement housing payment supplement would be dollar_figure subsequently in may of petitioner filed a counterclaim with the trial_court seeking additional funds and asserting among other things that the state had failed to comply with the provisions of federal_law governing the relocation assistance program the matter was eventually resolved in august of by a stipulation for settlement and dismissal of all causes of action pending the parties stipulated that relocation assistance payment is agreed to be dollar_figure in addition to the dollar_figure previously paid for - this property all claims were then dismissed with prejudice and in september of payment of the dollar_figure was made by the state discussion we must decide whether the dollar_figure received by petitioner in condemnation of her residence is taxable to the extent that the payment exceeded her basis in the property petitioner contends that the condemnation proceeds are exempt from taxation pursuant to the uniform relocation assistance and real_property acquisition policies act of publaw_91_646 84_stat_1894 presently codified pincite u s c secs relocation act according to petitioner the relocation act mandates that relocation payments shall not be treated as income for tax purposes and the dollar_figure at issue is in fact a portion of the relocation assistance she received from the state hence in petitioner’s view the subject funds can have no tax consequences conversely respondent asserts that the relocation act does not exempt from federal_income_tax the dollar_figure received by petitioner respondent maintains that the relocation act neither applies to nor addresses the tax treatment of amounts representing the acquisition_cost or just compensation paid when property is taken for public use rather respondent interprets the relocation act to remove only payments which are in addition --- - to acquisition_cost from the ambit of the internal_revenue_code therefore because respondent also contends that the dollar_figure was not such a supplemental relocation assistance payment respondent’s position is that to the extent the dollar_figure exceeded petitioner’s basis in her residence the difference is taxable as capital_gain respondent additionally argues that the dollar_figure fails to qualify for nonrecognition treatment under the involuntary_conversion or residential rollover provisions set forth in sec_1033 and sec_1034 of the internal_revenue_code sec_1034 was repealed by sec_312 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_839 generally effective for sales and exchanges of principal residences after date the sec_1034 rollover provision was replaced by a revised and expanded sec_121 we agree with respondent that the dollar_figure received by petitioner in condemnation of her residence is not a payment of a type exempted from taxation by the relocation act furthermore because petitioner apparently does not contend that nonrecognition treatment pursuant to sec_1033 or sec_1034 is warranted we need not reach respondent’s position thereon petitioner made no attempt at trial or on brief to establish her entitlement to benefit from these sections and instead characterized respondent’s argument regarding nonrecognition under the internal_revenue_code as immaterial in the court’s --- - adjudication of the action at bar in light of this posture we also sustain petitioner’s evidentiary objections to certain of the stipulated facts and exhibits the contested evidence addresses only the reinvestment of the condemnation proceeds and while such information would have been relevant to applicability of sec_1033 and sec_1034 it has no bearing upon our analysis of the relocation act i internal_revenue_code as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual see sec_1 sec_61 defines gross_income for purposes of calculating such taxable_income as all income from whatever source derived and further specifies that gains from dealings in property are included within this broad definition see sec_61 sec_1001 then explains that gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis the basic principles of tax law would thus regquire petitioner to recognize as income the amount dollar_figure by which the dollar_figure she received from the condemnation of her residence exceeded her dollar_figure basis il uniform relocation assistance act the relocation act however provides contrasting treatment for certain payments received in conjunction with government -- - acquisition of private property and raises the question of whether a different result 1s compelled in the matter at hand this question in turn presents two subingquiries upon which its resolution depends the first a legal question asks what is meant by the term payment as used in and exempted from taxation by the statute the second a factual question asks whether the dollar_figure received by petitioner is indeed such a payment a meaning of payment for purposes of the relocation act to ascertain the meaning of payment as used in the relocation act we consider the historical context in which the statute was drafted the language and structure of the statute itself and the interpretations thereof offered by case law from these sources we conclude that payment for purposes of the exemption treatment afforded by the relocation act refers only to amounts received as relocation assistance in excess of the just compensation paid for the property at the time the relocation act was promulgated payment of just compensation upon the taking of private property for public use had long been mandated by the federal constitution and by the constitutions of individual states including that of south dakota see u s const amend v s d const art vi sec just compensation had also been further defined at both the federal and state levels as fair_market_value what a willing buyer would pay a willing seller at the time of the taking see 467_us_1 rapid city v baron n w 2d s d against this backdrop congress enacted the relocation act of for the purpose of ensuring that displaced persons shall not suffer disproportionate injuries as a result of programs and projects designed for the benefit of the public as a whole u s c sec b the relocation act was then amended in see uniform relocation act amendments of publaw_100_ 101_stat_246 and is presently codified at chapter of title of the united_states_code chapter is divided into three subchapters subchapter i--general provisions subchapter ii--uniform relocation assistance and subchapter iii--uniform real_property acquisition policy the provision addressing taxation is contained in subchapter ii and reads no payment received under this subchapter shall be considered as income for the purposes of title_26 or for the purposes of determining the eligibility or the extent of eligibility of any person for assistance under the social_security act u s c et seq or any other federal_law except for any federal_law providing low-income_housing assistance u s c sec also within subchapter ii three sections direct that payments be made to persons displaced in conjunction with federal or federally assisted programs see u s c secs and payments for moving and related expenses see - - u s c sec for replacement housing for homeowners see u s c sec and for replacement housing for tenants and certain others see u s c sec are the three categories of payments so authorized the section relevant to the instant case addressing replacement housing for homeowners provides in pertinent part as follows u s c replacement housing for homebowner a in addition to payments otherwise authorized by this subchapter the head of the displacing agency shall make an additional payment not in excess of dollar_figure to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than one hundred and eighty days prior to the initiation of negotiations for the acquisition of the property such additional payment shall include the following elements a the amount if any which when added to the acquisition_cost of the dwelling acquired by the displacing agency equals the reasonable cost of a comparable replacement dwelling b the amount if any which will compensate such displaced person for any increased interest costs and other debt service_costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling such amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona_fide mortgage which was a valid lien on such dwelling for not less than days immediately prior to the initiation of negotiations for the acquisition of such dwelling c reasonable expenses_incurred by such displaced person for evidence of title recording fees and other closing costs incident to the purchase of the replacement dwelling but not including prepaid expenses the dollar_figure monetary limitation may also be exceeded on a case- by-case basis for good cause see u s c sec a hence we are faced with a statute which by its terms exempts from taxation payment received under this subchapter and which is contained in a subchapter that explicitly authorizes three types or categories of payment it is therefore reasonable to infer that a payment received under this subchapter is one of the types of payment that the subchapter enables a displaced person to receive yet it is not this subchapter but rather independent constitutional mandates that enable one whose private property is taken for public use to receive just compensation moreover the language employed in the provision dealing with replacement housing assistance for homeowners states that the displaced homeowner’s entitlement is to the amount if any which when added to the acquisition_cost of the dwelling acquired by the displacing agency equals the reasonable cost of a comparable replacement dwelling u s c sec a a nowhere however does the statute elaborate upon this concept of acquisition_cost or specify how it is to be calculated since in the context in which the law was written the cost toa governmental entity of acquiring private property was just compensation or fair_market_value we must assume that acquisition_cost as used in the relocation act denotes this constitutionally required just compensation therefore because other law is both the source and the sole explanation of a displaced person’s right to acquisition_cost or just compensation to say that such payments are received under subchapter ii of the relocation act would defy logic we conclude instead that just compensation is not relocation assistance and should not be governed by the tax rules applicable thereto but it continues to exist as an independent requirement in no way eliminated by the statute under consideration case law emanating from federal and state courts further supports this interpretation for instance the california court of appeal explained the relationship between just compensation and relocation assistance as follows the ‘just compensation’ which a condemnee may recover from the condemnor when his property is acguired for a public use pursuant to the eminent_domain law as contemplated by the constitution and that law alike is the ‘value’ or ‘actual value ’ or ‘fair market value’ measured at a pertinent time x kk other_amounts which may be compensable by the public entity under the cral california relocation assistance laws or the ura uniform relocation assistance and real_property acquisition policies act of result from statutory provisions and are independent of the constitutional requirement of just compensation city of los angeles v decker cal rptr cal ct app quoting city of mountain view v superior court cal rptr ct app a similar view of the relocation act’s role was taken by the kansas court_of_appeals which stated that the purpose of -- - federally authorized payments is to supplement traditional eminent_domain compensation not to create an additional element of full compensation spackman v spackman p 2d kan ct app the u s claims_court likewise emphasized the distinctness and self-contained nature of the relocation act when faced with construing the meaning of payment for tax-exemption purposes see strogoff v united_states cl_ct affd without published opinion 818_f2d_877 fed cir although taxpayers argued that in the exemption section congress used the term in a sense which is broader than the cumulative uses found in the other sections the court declared that the least strained reading of the provision is that following a string of references to payments by government entities use of the term ‘payments’ sic was intended merely as a shorthand incorporation of the previous references in the statute id pincite as regards application and how these legally distinct rights to payment should interact in a factual scenario involving condemnation the missouri court_of_appeals summarized in april the commission commenced an action to condemn and acquire appellants’ residence and dollar_figure acres of ground that suit no longer the subject of any dispute was concluded by entry of a consent judgment in the amount of dollar_figure also available to appellants and conceded by the commission to be due is a relocation assistance payment pursuant to the uniform relocation assistance and real_property -- - acquisition policies act of u s c dollar_figure applicable to state highway projects by reason of the contribution of federal funds this relocation payment is defined by statute as that amount which when added to the acquisition_cost of the dwelling taken equals the cost of a comparable replacement dwelling u s c to compute the appropriate sum of relocation assistance which is subject_to a maximum of dollar_figure it is necessary to determine how much was paid in the condemnation of the property owner’s former dwelling and to deduct that amount from the ascertained cost of a replacement dwelling tonnar v missouri state highway transp commn s w 2d mo ct app therefore given the history language and interpretations of the statute we hold that only payments expressly authorized by subchapter ii and in excess of the just compensation paid for taken property are exempted from taxation by the relocation act b nature of dollar_figure payment received by petitioner having determined that the relocation act will exempt petitioner’s dollar_figure payment from taxation only if it is in the nature of relocation assistance rather than just compensation or acquisition_cost we turn to the question of how these proceeds should be characterized contrary to petitioner’s averments that the dollar_figure was a portion of her relocation assistance however we find that the documentary_evidence presented indicates otherwise first as a general proposition the evidence suggests that the policy of the state of south dakota was to maintain a distinction between fair_market_value paid for property and assistance under the relocation act the south dakota relocation assistance brochure prepared for and used by the south dakota department of transportation explicitly states that the purchase supplement for which a homeowner might be eligible under the statute would be in addition to the fair_market_value of your property and would be calculated based on the price differential between acquisition_cost and the cost of a replacement dwelling second as pertains specifically to petitioner’s case the record produced in the condemnation action reflects that the state in fact followed this general policy of awarding relocation assistance independent and apart from fair_market_value or acquisition_cost the stipulation for settlement and for entry of judgment in condemnation signed by petitioner in october of states that purchase of the entire lot and house is agreed in the amount of dollar_figure the judgment in condemnation entered pursuant thereto likewise refers to judgment for the dollar_figure determined as just compensation yet both documents contain language expressly declaring that relocation assistance is separate and apart from this agreed compensation and is treated as a separate proceeding the ensuing relocation assistance written offers made to petitioner are consistent with the position that the dollar_figure already paid was not considered such assistance the initial offer computed petitioner’s replacement housing - - payment supplement at dollar_figure because the cost of a comparable replacement exceeded the sum paid for the displacement property the revised offer similarly deducted the acquisition_cost of dollar_figure from the replacement cost of dollar_figure to reach a dollar_figure replacement housing payment supplement hence subchapter ii authorizes replacement housing for homeowner and the only amounts designated by these offers as such a replacement housing payment exclude the dollar_figure moreover in eventual resolution of the litigation between petitioner and the state the parties stipulated that relocation assistance payment is agreed to be dollar_figure in addition to the dollar_figure previously paid again the dollar_figure and not the dollar_figure is the figure specifically labeled as relocation assistance taken together the above documents support a finding that the relocation assistance in petitioner’s case was in fact the dollar_figure sum negotiated separate and apart from the dollar_figure received pursuant to the condemnation judgment we further note that to accept petitioner’s characterization of the dollar_figure as an advance_payment of her total relocation assistance would be to say that no just compensation whatsoever was paid_by the state we believe it highly unlikely that the state would so disregard an entrenched constitutional mandate in addition we reject petitioner’s apparent contention that the real_property acquisition policies set forth in u s c sec can or should have a bearing upon our decision petitioner alleges that the condemnation proceedings were initiated in violation of these policies stating on brief that the states’s action to condemn petitioner’s house and therewith pay her market_value of the house as just compensation under state law rather than negotiate compensation equal to the cost of a comparable replacement dwelling as was her federal entitlement was ultra vires and the state condemnation action was thereby void ab inito sic she then goes on to assert that tax-exempt replacement housing compensation should not be transformed into taxable compensation by reason of such an ultra vires action in response we observe that the relocation act u s c sec_4602 declares specifically that the provisions of section of this title create no rights or liabilities and shall not affect the validity of any property acquisitions by purchase or condemnation we therefore hold that the dollar_figure received by petitioner is not a relocation assistance payment exempted from taxation by the relocation act but is just compensation taxable to the extent the amount_paid exceeded her basis in the condemned property to reflect the foregoing decision will be entered for respondent
